Appellant was convicted of running a disorderly house, and his punishment assessed at a fine of $200 and twenty days imprisonment in the county jail.
Bill of exceptions No. 2 complains of the following: After the sheriff had testified for the State that he and one Oscar Kirk had made a seizure of certain liquors under a search warrant properly issued, and had found appellant at the place sometime in October, 1907, about the time alleged in the indictment, defendant's attorney asked the witness if at the certain trial following the search and seizure the evidence showed that the defendant had nothing to do with the place at that time and the case was dismissed as to him. The State objected to the question on the ground that it was immaterial and irrelevant, and the court sustained same. There was no error in the ruling of the court.
Bill No. 3 complains that the court would not permit appellant to prove by the sheriff that the search and seizure were made with the consent of the occupant of the building and of appellant. There was no error in this ruling of the court.
Appellant insists in his motion for a new trial that the indictment is insufficient and void, because not in compliance with the law, and especially because it does not charge the offense of keeping a disorderly house, and does not say directly or as agent of another, then following the statutory charge. We hardly understand appellant's criticism of the indictment, but suffice it to say the indictment is in the usual and proper form.
Various other matters are complained of by appellant, but no bill of exceptions is reserved to the matters complained of and we can not review same. The court's charge is in line with the indictment, and is not upon the weight of evidence as appellant insists. We find no error in this record, and the judgment is in all things affirmed.
Affirmed.
[Rehearing denied March 17, 1909. — Reporter.] *Page 229